DETAILED ACTION
Status of the Claims
1.	Claims 1-16 are allowed.  
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the timely filed terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,670,549 has overcome the nonstatutory double patenting rejection of claims 1, 5 and 6. Furthermore, the cited prior art, Cao et al. teach measurement device comprised of nanopore configured to output difference between the measured current values to determine the sequence of DNA [0100] but do not teach the limitation of first memory store a first electrical value corresponding to a first measurement and a second memory configured to store a second electrical value corresponding to a second measurement sample as recited in claim 1. Similarly Cao et al. do not teach the limitation of first memory store a first time duration to reach a selected amount of voltage decay corresponding to a first measurement and a second memory configured to store a second time duration to reach a selected amount of voltage decay corresponding to second measurement as recited in claim 7. Cao et al. also do not teach the limitation of first memory store a first voltage decay that occurs during selected time interval corresponding to a first measurement and a second memory configured to store a second voltage decay that occurs during selected time interval corresponding to second measurement as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759